Barrett, J.:
Generally speaking a party should not be permitted to obtain a second order of arrest upon affidavits merely strengthening the original case. Certainly not unless good reasons are given for the omission to embrace all existing facts in the first application. But where fresh facts have been developed the defendant should not have immunity, merely because he was able successfully to meet earlier and perhaps entirely different charges. There may for instance be a successful defence to a charge of fraud in contracting the debt and yet the defendant may subsequently be guilty of a fraudulent disposition of property. There should be no inflexible rule except against vexation. I, therefore, concur with my learned brother, Mr. Justice Brady.
Davis, P. J., concurred.
Order confirmed, without costs.